PER CURIAM:
Kenneth A. Hinton and John Cunningham appeal the district court’s orders dismissing without prejudice their 42 U.S.C. § 1983 (2000) complaint for failure to exhaust administrative remedies and a subsequent order denying their Fed.R.Civ.P. 59 motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*342sons stated by the district court. See Hinton v. Scott, No. CA-02-944-5-F (E.D.N.C. filed July 17, 2003 & entered July 18, 2003; filed Aug. 6, 2003 & entered Aug. 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED